Case 7:21-cv-02410- 7.3) 3 fo 03/23/21 _Page 1of 2
Covies(Maieg S ee(Maitea/ 74 ba | Z( i! CCEA —_

Chambe= OF Vincent L. Briccettj

 

os i
UNITED STATES DISTRICT COURT a

SOUTHERN DISTRICT OF NEW YORK 2 | 72 Iz Z|

MYKAI DAVIS,

 

Movant, 21-CV-2410 (VB)

, 14-CR-768-05 (VB)
-against-

ORDER DENYING MOTION UNDER

UNITED STATES OF AMERICA, 28 U.S.C. § 2255

Respondent.

 

 

VINCENT L. BRICCETTI, United States District Judge:

Movant Mykai Davis asks this Court to vacate his conviction and sentence in this case.
Davis did not appeal from the original judgment entered on July 14, 2017, Davis v. United States,
ECF 7:14-CR-768-05, Doc. #266 (VB) (S.D.N.Y.), but he filed a § 2255 motion, and the Court
ordered resentencing under United States v. Davis, 139 S. Ct. 2319 (2019). See Davis v. United
States, ECF 7:18-CV-1308, Doc. #59 (VB) (S.D.N.Y. July 30, 2019) (denying other relief). On
July 10, 2020, the Court resentenced Davis, and on July 13, 2020, the Court entered an amended
judgment. See United States v. Davis, ECF 7:14-CR-768-05, Doc. #469. Thereafter, Davis filed
a notice of appeal, id. Doc. #477, which appeal is currently pending in the Second Circuit, see
20-2462, appeal pending, (2d Cir.).

Because Davis’s direct appeal is pending, the Court denies the present § 2255 motion
without prejudice as premature. The Court recognizes that it is not, strictly speaking, prohibited
from adjudicating this motion while Davis’s direct appeal is pending. See United States v. Outen,
286 F.3d 622, 632 (2d Cir. 2002). But it is in the interest of judicial economy “to avoid confusion
or waste of time resulting from having the same issues before two courts at the same time.”
United States v. Rodgers, 101 F.3d 247, 251 (2d Cir. 1996) (internal quotation marks and citation

omitted). The same judicial economy concerns animate the Court’s aversion to expending its
Case 7:21-cv-02410-VB Document 3 Filed 03/23/21 Page 2 of 2

already scarce resources to reach a decision that could be rendered a “nullity” by the results of
Davis’s direct appeal. Outen, 286 F.3d at 632.

Because Davis’s direct appeal is pending, his present § 2255 motion is premature. The
Court therefore denies the § 2255 motion without prejudice.

CONCLUSION

The Court denies the present motion under 28 U.S.C. § 2255 without prejudice as
premature.

Because the present motion makes no substantial showing of a denial of a constitutional
right, a certificate of appealability will not issue. See 28 U.S.C. § 2253.

The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would
not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an
appeal. Cf Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant
demonstrates good faith when he seeks review of a nonfrivolous issue).

Chambers will mail a copy of this Order to movant at the address on the docket in ECF
7:21-CV-2410.

SO ORDERED.
Dated: March 23, 2021
New York, New York ure

VINCENT L. BRICCETTI
United States District Judge

 
